DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-15 are pending. Claims 3 and 5-15 are withdrawn. Claims 1, 2, and 4 are under consideration in this action.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-5) and the following species in the reply filed on August 19, 2021 is acknowledged:
Compound of formula (I) or salt thereof: compound of formula (I) wherein the variables are as follows (compound no. 7-3), which reads on claims 1, 2, and 4:

    PNG
    media_image1.png
    120
    277
    media_image1.png
    Greyscale


The traversal is on the ground(s) that there has not been shown a requisite search burden.  This is not found persuasive because the instant application is a national stage entry application; and therefore, the criteria for setting forth the requirement for restriction/election is lack of unity, not search burden.
The requirement is still deemed proper and is therefore made FINAL.
s 3 and 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 19, 2021.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Köehn et al. (Köehn) US 2014/0080705 A1; published Mar. 20, 2014).
Applicant claims a benzoylamide of formula (I) or a salt thereof as claimed in claim 1 (elected species: Compound No. 7-3).

Köehn discloses N-(1,3,4-Oxadiazol-2-yl)arylcarboxamides of the following general formula (I), which are described as herbicides (abstract):

    PNG
    media_image2.png
    114
    282
    media_image2.png
    Greyscale


	Köehn discloses the following compound 2-145 as an example of their compound of general formula (I) (Table 2):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


wherein:
X is CH3;
Y is SO2Me; and
Z is CF3.

3, whereas in the instant application’s elected species, the variable corresponding to Köehn’s variable Z is CHF2. However, Köehn discloses that Z may be a halo-(C1-C6)-alkyl (Köehn claim 2), which encompasses CHF2, a halo-C1-alkyl. One of ordinary skill in the art would have been able to clearly envisage the use of CHF2 as Z in lieu of CF3 for Köehn’s compound 2-145 as Köehn explicitly discloses halo-(C1-C6)-alkyl as one of the 10 suitable moiety for variable Z (e.g., see narrowed list for variable Z in Köehn’s claim 2), Köehn exemplifies the use of a fluorinated halo-C1-alkyl, and CHF2 is one of three possible fluorinated halo-C1-alkyl moieties.

Alternatively, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant application to use CHF2 in lieu of CF3 as Z on, for example, Köehn’s Compound 2-145 as Köehn explicitly discloses halo-(C1-C6)-alkyl as one of the 10 suitable moiety for variable Z (e.g., see narrowed list in Köehn’s claim 2), and Köehn exemplifies a fluorinated halo-C1-alkyl. One of ordinary skill in the would have been motivated with a reasonable expectation of success in doing so as Köehn discloses that halo-(C1)-alkyl, which encompasses CHF2, are a suitable moiety for variable Z in Köehn’s herbicidal compound of general formula (I). Moreover, Köehn exemplifies the use of a fluorinated halo-C1-alkyl, and CHF2 is one of three possible fluorinated halo-C1-alkyl moieties
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Note: The double patenting rejections set forth below are directed to Applicant’s elected species.

Claims 1, 2, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 15, 17, and 18 of U.S. Patent No. 9,101,141 (USPN 141) in view of Köehn et al. (Köehn) US 2014/0371068 A1; published Dec. 18, 2014). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar compounds. USPN 141 claims an N-1,3,4-oxadiazol-2-yl)arylcarboxamide herbicide for formula (I) wherein:
R is C1-alkyl
Z is CF3
A is CY
Y is SO2Me
2. This is a prima facie obvious modification in view of Köehn. The teachings of Köehn are set forth herein below.
Köehn discloses herbicidal compounds of formula (I) (abstract, para.0006). Among the suitable compounds include the following (Table 313):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Although Köehn exemplifies CF3 for its variable Z, Köehn additionally discloses that their variable Z may be C1-haloalkyl (Köehn claim 1), which encompasses CHF2.
One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant application to use CHF2 in lieu of CF3 for Z on USPN 141’s claimed compound as Köehn, who discloses an overlapping herbicidal compound, discloses that C1-haloalkyl is a suitable moiety for variable Z and exemplifies a fluorinated C1-haloalkyl. One of ordinary skill in the would have been motivated with a reasonable expectation of success in doing so as Köehn discloses that C1-haloalkyl, which encompasses CHF2, are a suitable moiety for variable Z in herbicidal compounds as claimed in USPN 141. Moreover, Köehn exemplifies the use of a fluorinated a C1-haloalkyl, and CHF2 is one of three possible fluorinated halo-C1-alkyl moieties.

Claims 1, 2, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 9,988,359 (USPN 359) in view of Köehn et al. (Köehn) US 2014/0371068 A1; published Dec. 18, 2014). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar compounds. USPN 359 claims a benzamide of formula (I) wherein:
Q is Q3
Rz is C1-alkyl
X is C1-alkyl
n is 2
R is C1-alkyl
Z is C1-alkyl
As evidenced by USPN 359’s claim 4, USPN 359’s compound of claim 1 are herbicidal.
The primary difference between the instant claims and the claims of USPN 359 is USPN 359’s variable Z. In the instant claims, the moiety corresponding to USPN 359’s variable Z, is CHF2. This is a prima facie obvious modification in view of Köehn. The teachings of Köehn are set forth herein below.
Köehn discloses herbicidal compounds of formula (I) (abstract, para.0006). Among the suitable compounds include the following (Table 313):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Although Köehn exemplifies CF3 for its variable Z, Köehn additionally discloses that their variable Z may be C1-alkyl or C1-haloalkyl (Köehn claim 1), which encompasses CHF2.
One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant application to use CHF2 in lieu of CH3 for Z on USPN 359’s claimed compound as Köehn, who discloses an overlapping herbicidal compound, discloses that C1-alkyl and C1-haloalkyl are suitable moieties for variable Z and exemplifies a fluorinated C1-haloalkyl. One of ordinary skill in the would have been motivated with a reasonable expectation of success in doing so as Köehn discloses that like CH3, C1-haloalkyl, which encompasses CHF2, are a suitable moiety for variable Z in herbicidal compounds as claimed in USPN 359. Moreover, Köehn exemplifies the use of a fluorinated a C1-haloalkyl, and CHF2 is one of three possible fluorinated halo-C1-alkyl moieties.
Conclusion
Claims 1, 2, and 4 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616